Citation Nr: 1136645	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of an anterior cruciate ligament insufficiency and medial meniscal tear of the right knee, status-post arthroscopy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of an anterior cruciate ligament insufficiency and medial meniscal tear of the right knee, status-post arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to July 1990.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

A remand is required in order to afford the Veteran a Travel Board hearing.  In his March 2008 Substantive Appeal (on VA Form 9), the Veteran checked the box indicating that he did not want a BVA Hearing.  On that same form, the Veteran also checked the box stating that he wanted a BVA Hearing at a local VA Office before a Member of the Board (Travel Board Hearing).  In a May 2008 statement, the Veteran's representative clarified that the Veteran wanted a Travel Board Hearing.  To date, the Veteran has not been scheduled for a hearing.  Therefore, a remand is required in order to afford the Veteran his clearly requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in St. Petersburg, Florida.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


